Citation Nr: 1625935	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  08-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 29, 2002, for the assignment of a 100 percent evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from May 1951 to March 1954, including combat service in Korea, and his decorations include the Combat Infantryman Badge and Purple Heart Medal.

This appeal originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) that increased the evaluation of the Veteran's PTSD from 50 percent to 100 percent disabling, effective May 29, 2002.  

When this matter was initially before the Board in February 2009, the Board denied an effective date prior to May 29, 2002, for a 100 percent rating for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2010 order granted the parties' joint motion for remand, vacating the Board's February 2009 decision and remanding the case for compliance with the terms of the joint motion.  In September 2010, the Board remanded the claim in compliance with the joint motion for remand.

The Board observes that in October 2010 the Veteran stated that he was "specifically asserting CUE [clear and unmistakable error] in the prior rating decisions.  The evidence demonstrated that I was totally disabled as of 1981.  As such, it was CUE to not award me 100 percent as of this time.  I am contending that VA failed to consider material evidence of my total disability and this failure was CUE."  Where, as here, there are multiple rating decisions, a failure to specify the date of the rating decision being collaterally attacked renders the pleading of CUE insufficient.  Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In a November 28, 2001, decision, the Board determined that the Veteran was entitled to no more than a 30 percent evaluation for his PTSD.

2.  The Veteran has not asserted that the November 28, 2001, Board decision that determined he was entitled to no more than a 30 percent evaluation for his PTSD was clearly and unmistakably erroneous.

3.  The Veteran did not again seek an increased rating for his PTSD until June 24, 2002.

4.  In a January 2003 rating decision, the RO increased the evaluation of the Veteran's PTSD to 50 percent, effective September 1, 2002.

5.  In a June 2007 rating decision, the RO increased the evaluation of the Veteran's PTSD to 100 percent, effective May 29, 2002.

6.  There is no medical evidence showing that the Veteran's service-connected PTSD warranted a 100 percent evaluation at any time within the one-year period prior to May 29, 2002.


CONCLUSIONS OF LAW

1.  The Board's November 28, 2001, decision that determined that the Veteran was entitled to no more than a 30 percent evaluation for his PTSD is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404 (2015).

2.  An effective date earlier than May 29, 2002, for the award of a 100 percent evaluation for PTSD is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400(o)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board has complied with the terms of the March 2010 joint motion for remand by obtaining translations of all non-English language documents in June 2016.  The Board has further complied by sending the Veteran a notice letter in December 2011, requesting that the Veteran fill out a VA Form 21-4142 to authorize VA to request any additional records from Dr. Juarbe.  The Veteran responded later in December 2011 by asking that VA stop requesting more medical evidence because all evidence is or has been sent.  In February 2012, the Veteran sent evidence from Dr. Juarbe, and stated that it "is my last evidence from Dr. Juarbe."  In May 2012, the Veteran informed VA that the evidence that he sent from Dr. Juarbe is the only medical evidence from that doctor, and that Dr. Juarbe does not have more evidence in reference to the Veteran's treatment.  Consequently, the Board has complied with the terms of the March 2010 joint motion for remand.

It is undisputed that the Veteran did not appeal the Board's November 28, 2001, decision to the United States Court of Appeals for Veterans Claims (Court), and thus, absent clear and unmistakable error in the November 28, 2001, Board decision, which the Veteran does not even allege, that determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404 (2015).  As such, entitlement to an earlier effective date for a 100 percent evaluation for his PTSD is not warranted on this basis.

The Veteran argues that an earlier effective date for the 100 percent evaluation for his PTSD is warranted because the disability has been severely disabling since service, and thus the effective date of the 100 percent rating should relate back to his discharge from service in March 1954.  Alternatively, he argues that the effective date for his 100 percent PTSD evaluation should be 1981 (the date he was deemed entitled to Social Security Administration disability benefits) or October 10, 1989 (the date he believes he was initially granted service connection for PTSD).  The Board notes that the Veteran was initially granted service connection for PTSD effective June 1, 1995.

The basic facts are not in dispute.  Documentation in the claims folder discloses that service connection was granted effective June 1, 1995.  The record shows that letters notifying the Veteran that the Board determined that he was entitled to no more than a 30 percent rating for PTSD in November 2001 are of record, and in a June 24, 2002 statement, the Veteran reported, "I request an increase in the disability rating for my SC PTSD which has increased in severity.  I was admitted to VAMC Martinsburg on 5/29/02."

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A careful review of the record fails to disclose that, following the Board's November 28, 2001, decision that determined he was entitled to no more than a 30 percent evaluation for PTSD, the Veteran filed either a formal or informal claim prior to June 24, 2002.  Further, there is no probative medical evidence dated between a January 2001 VA mental disorders examination report and the May 2002 Martinsburg VAMC treatment records, upon which the current 100 percent rating is based.  As such, in assigning May 29, 2002, as the effective date for the increased evaluation, VA has already assigned the earliest possible effective date for the 100 percent rating for the Veteran's PTSD because that was the earliest medical evidence showing that the disability warranted that evaluation.  It thus follows that an effective date prior to that time must be denied.


ORDER

Entitlement to an effective date prior to May 29, 2002, for a 100 percent rating for PTSD is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


